Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 7/23/2018

Claims pending	1-15 
Claims currently under consideration	1-15


Priority
This application has a filing date of 07/23/2018 and is a 371 of PCT/CN2018/070032 filed 01/02/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA document no. 201710334710.1 filed 05/12/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,5,7,8,10-15 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Pollack et al (US PG-Pub 20090280475 – IDS entry 2/24/2021).
Pollack et al teach throughout the document and especially the title, devices and methods for droplet based DNA pyrosequencing. 
More particularly in figures 1-6,10,18 and paragraphs 0190,0376-0380,0417,0421,0434,0444,  Pollack et al disclose computer controlled sequencing chips as in claims 1,5,7,8,10 and a method of using the chips in the manner of claims 11,13-15 (as well as appearing to read on claim 12), such chip may include: an upper substrate including a plurality of liquid inlets for loading reagents to make liquid drops and an outlet; a lower substrate opposite to the upper substrate and spaced therefrom by a gap, the gap allows the liquid drops to move therein, the lower substrate comprising a liquid drop operation region manipulated by an electrode array, wherein the electrode array comprises: an array of multiple first sub-arrays for preparing a gene library (e.g. genotype);an array of multiple second sub-arrays for sequencing such a prepared library, each of the multiple first sub-arrays being adjacent to one of the multiple second subarrays. And as in claims 7,8,10, the passages further teach the upper or lower substrates may be glass and/or may have a hydrophobic coating and/or be coated with PTFE and/or dielectrics. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,3-5,7,8,10-15 and 2,3,4,6,9 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al (US PG-Pub 20090280475 – IDS entry 2/24/2021) in view of Pollack et al II (US PG-Pub 20150336098)
Pollack et al is relied on as above, regarding the claim 9 lines 1-3,8-9 (plus substrates and dielectrics of lines 4-7), as well as the arrays having rectangular rings for mixing samples and/or reagents of claim 4. 
Additionally concerning claim 2 lines 1-13; claim 3 lines 4-5 or alternatively concerning claim 4 lines 2-3, claim 5 lines 3-5 and all of claims 11-15 being dependent from apparatus claim 1, in accordance with MPEP 2114 (II) and 2115, the manner of operating nor material worked upon by a device does not differentiate an apparatus claim from the prior art
Pollack et al do not explicitly teach: electronically controlled inlet ports nor outlets which penetrate the upper surface such as set recited in claim 2 lines 14-15 and claim 3; a metal contact point array such as in claim 6; nor an ITO (indium tin oxide) reference electrode set forth inter alia of claim 9 lines 4-6.
Pollack et al II teach throughout the document and especially the abstract taken with paragraph 0012 making devices by printed circuit board (PCB) technology for manipulating droplets. 
In paragraphs 0050-0067,0079 and figure 5 taken with figures 8-9, Pollack et al II suggest inlet ports, inlets and outlets all of which penetrate the upper surface of a electronically controlled droplet manipulation device such as recited in  claim 2 lines 14-inter alia of claim 9 lines 4-6.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to employ the PCB technology advocated in Pollack II for droplet based DNA pyrosequencing as disclosed in Pollack et al.
One of ordinary skill in the art would have been motivated to employ the PCB technology in Pollack II for droplet based DNA pyrosequencing as disclosed in Pollack et al with a reasonable expectation of success since the technology is inexpensive, well established, flexible and easily accessible as well as addresses a long felt need threreof in the field of discrete-flow droplet manipulation, all as noted by Pollack et al II in paragraph 0015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

And, in accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        
28APR2021
1:10 pm